OPINION — AG — ** BOARD OF GOVERNORS OF REGISTERED DENTISTS ** WHEREIN AFTER STATING THAT THE ' PHYSICAL EQUIPMENT ' OF YOUR BOARD FOR GIVING LICENSING EXAMINATIONS TO PRACTICE DENTISTRY " IS OBSOLETE, IN ILL REPAIR AND INSUFFICIENT TO CONDUCT A THOROUGH, FAIR AND COMPREHENSIVE EXAMINATION " YOU ASK IN EFFECT, IF THE BOARD HAS THE AUTHORITY UNDER EXISTING LAWS OF THE STATE TO CONDUCT ITS " LICENSING EXAMINATION TO PRACTICE DENTISTRY IN THE STATE OF OKLAHOMA IS SOME MODERN DENTAL SCHOOL FACILITY IN A NEIGHBORING STATE " ? — NEGATIVE (OUT OF STATE, TESTS, JURISDICTION) CITE: 59 O.S. 273 [59-273], 59 O.S. 301 [59-301], 59 O.S. 303 [59-303] (MEETINGS) (FRED HANSEN)